DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is responsive to the amendment filed on 9/22/2022. As directed by the amendment: claims 1, 2, 5, 8-15, 19-23 have been amended; claims 6-7 and 17-18 have been cancelled and new claims 24-33 have been added.  Thus, claims 1-5, 8-16 and 19-33 are presently pending in this application.
Claim Objections
Claim 1 is objected to because of the following informalities: 
“deliver RF energy and EMS energy” (line 11) is recommended to be replaced with -deliver the RF energy and the EMS energy-; 
“the application of RF energy heats the adipose layer of the skin tissue, and heats the surface of the skin tissue to a temperature less than 45°C, and the application of EMS energy stimulates the muscle layer below the skin tissue, the application of RF energy and EMS energy” is recommended to be replaced with -the RF energy heats the adipose layer of the skin tissue, and heats the surface of the skin tissue to the temperature less than 45°C, and the EMS energy stimulates the muscle layer below the skin tissue, the application of the  RF energy and the EMS energy-
Claim 11 is objected to because of the following informalities:  “the step of applying RF energy to heat the skin tissue includes applying RF energy” is recommended to be replaced with - the step of applying the RF energy to heat the skin tissue includes applying the RF energy –
Claim 12 is objected to because of the following informalities:  “the step of applying EMS energy” is recommended to be replaced with - the step of applying the EMS energy -
Claim 13 is objected to because of the following informalities: 
“deliver RF energy” (line 8) is recommended to be replaced with -deliver the RF energy-; 
“deliver EMS energy” (line 9) is recommended to be replaced with -deliver the EMS energy-; 
	“a temperature” (line 20) is recommended to be replaced with -the temperature-
“the application of RF energy and EMS energy” (last line) is recommended to be replaced with -the application of the RF energy and the EMS energy-
Claim 22 is objected to because of the following informalities: “provide RF energy” is recommended to be replaced with -provide the RF energy-
Claim 24 is objected to because of the following informalities: “applying RF energy” is recommended to be replaced with -applying the RF energy-
Claim 25 is objected to because of the following informalities: “an applicator” is recommended to be replaced with -the applicator-
Claim 27 is objected to because of the following informalities: “applying RF energy” and “applying EMS energy” is recommended to be replaced with -applying the  RF energy” and “applying the EMS energy” respectively
Claim 28 is objected to because of the following informalities: “providing RF energy” is recommended to be replaced with -providing the RF energy-; and “a surface” is recommended to be replaced with -the surface-
Claim 29 is objected to because of the following informalities: “application of RF energy” and “application of EMS energy” is recommended to be replaced with 
-application of the  RF energy- and -application of the EMS energy- respectively
Claim 31 is objected to because of the following informalities: “positioning” is recommended to be replaced with -the step of positioning-
Appropriate correction is required
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 32, “the same heads” is unclear as to whether the limitation refers to the same or is different from “one or more heads” recited early in the claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims  1, 3-5, 8-10, 12-16, 19-21 and 23-33  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable  over Altshuler et al. (US 2004/0073079) in view of Torbati (US 2007/0055154) 
Regarding claims 1 and 25, Altshuler et al. ‘079 discloses a method of treating a person's skin tissue (see abstract), comprising:
providing a radio frequency (RF) generator (‘energy source’, see fig. 4 and [0054]) configured to generate RF energy to heat an adipose layer (‘heating fat or adipose cells’, see [0029])  below the surface of the skin tissue (“heating by RF”, see [0070]; and “radio frequency radiation can be used on the heating phase”, see [0071]); 
providing an electrical pulse generator configured to provide electrical stimulation ES energy (“electrical stimulation… used in conjunction with  heating to achieve benefits greater than can be achieved by either alone”, see [0028]; “a DC or other suitable electrical stimulation source” and “electro-stimulation by AC/DC”, see [0070]); 
providing a controller (‘control unit’ in fig. 4 and [0054]) for controlling the RF generator and the electrical pulse generator, the controller configured to control the RF generator to generate the RF energy (by means of ‘feedback loop between the applicator and the control unit’ and ‘thermal sensor’, see [0075]) so that a surface of the skin tissue is heated to a temperature less than 45°C (“Preferably, skin surface temperature during the cooling phase should be maintained within the range between 0 C and 25 C. Preferable tissue temperature on the heating phase is in the range between 25°C and 45°C”, see [0054]);
providing an applicator which is a handheld applicator (“an applicator”, see [0011]; ‘applicator (handpiece)’ with handle 1, see fig. 8 and [0058]-[0059]), including one or more heads configured to be placed against  the person's skin tissue (“the applicator may also include a massager, vibrator or other mechanical stimulation device” and “pressure applied to the skin overlying the treatment region”, see [0070] and [0076]), the one or more heads configured to deliver RF energy and ES energy from the RF generator and the electrical pulse generator respectively ([0028] and [0076]); 
the method including: 
positioning the applicator against the person's skin tissue (“pressure applied to the skin overlying the treatment region”, see [0070]) 
applying the RF energy through the one or more heads of the applicator,	
applying the ES energy through the one or more heads of the applicator, whereby application of RF energy heats the adipose layer of the skin tissue, and heats the surface of the skin tissue to a temperature less than less than 45°C (“tissue temperature on the heating phase is in the range between 25°C and 45°C”, see [0054]); and the application of RF energy and ES energy resulting in skin tightening (“skin tightening and lifting”, see [0027]),  and new collagen production (“stimulation of tissue regeneration, including new collagen generation in skin”, see [0051]).
Altshuler et al. ‘079 teaches providing an electrical pulse generator configured to provide electrical stimulation ES energy (“electro-stimulation by AC/DC”, see [0070]) but does not explicitly disclose providing EMS energy to muscles in a muscle layer located below the skin tissue, wherein application of EMS energy stimulates the muscle layer below the skin tissue. However, Torbati teaches a treatment system and method for reducing cellulite and/or fat at a region of treatment (see abstract), in which the pressure exertion apparatus includes an electrical pulse generator 308 (fig. 3, see [0054]) configured to provide EMS energy to muscles in a muscle layer located below the skin tissue  ("an electrical stimulation apparatus capable of providing electrical stimulation to muscles surrounding the area of treatment” , see [0029]) wherein application of EMS energy stimulates the muscle layer below the skin tissue (“operational in an intensity range between 5 to 90 mA, and in a frequency range between 5 to 150 Hz. Electrical stimulation techniques may include Interferential, Premodulated, Biophasica, IF Isoplanar (4 poles), IF Vectorial (4 poles), MF Stimulation, or combinations thereof”, see [0029]) in order to provide "most effective in terms of stimulating muscles to contract to aid in squeezing out fat in the cellulite and fat layers" (see [0059]), wherein electrical current is applied through the electrodes at frequencies ranging from 5-150 Hz which stimulates intermittent contractions of the muscles, and create a tense bedding of muscle against the cellulite and/or fat layer such that the tense bedding provides a counter wall for the pressing of the cellulite tissue and/or fat tissue being treated; wherein the trembling motion of the muscles applies periodic squeezing to the cellulite tissue and/or fat tissue (see [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify Altshuler et al. ‘079 such that the electrical pulse generator configured to provide EMS energy to muscles in a muscle layer located below the skin tissue, wherein application of EMS energy stimulates the muscle layer below the skin tissue, as taught and suggested by Torbati, for the purpose of providing contractions of the muscles, which create a tense bedding of muscle against the cellulite and/or fat layer such that the tense bedding provides a counter wall for the pressing of the cellulite tissue and/or fat tissue being treated; wherein the trembling motion of the muscles applies periodic squeezing to the cellulite tissue and/or fat tissue (see Torbati’s [0058]), thereby reducing cellulite and fat at a region by utilizing the most effective electrical intensity or amplitude for stimulating muscles surrounding the area of treatment in order to contract to aid in squeezing out fat in the cellulite and adipose layers (see Torbati’s [0059]).
Regarding claims 3-4 and 14-15, Altshuler et al. ‘079 discloses  wherein at least one head of the one or more heads configured to apply RF energy is in electrical contact with the RF generator (see ‘energy source’ in fig. 4, “radiation from energy source” in [0056] and “radio frequency radiation” in [0071]);  wherein at least one head of the one or more heads configured to apply EMS energy is in electrical contact with the electrical pulse generator (‘applicator may also include …a DC or other suitable electrical stimulation source”, see [0070] of Altshuler et al. ‘079; and “Muscle stimulation apparatus 308 includes electrodes that attach to the patient to provide electrical stimulation of the muscles of the patient”, see [0054] of Torbati)
Regarding claims 5 and 16, the combined references does not disclose the electrical pulse generator is configured to generate pulses in a range of 100 to 500 milliamperes. However, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the combined references such that the electrical pulse generator is configured to generate pulses in a range of 100 to 500 milliamperes, for the purpose of effectively stimulating muscle surrounding the area of treatment in order to contract bedding of muscles to aid in squeezing out fat in the cellulite and fat/adipose layers (see [0058] of Torbati), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claims 8-9 and 19-20, Altshuler et al. ‘079 discloses  the controller includes a control board (‘control unit’ in fig. 4 and [0054]) for controlling the RF generator and the electrical pulse generator (see [0069] and [0075]); a temperature sensor in the applicator configured to measure the temperature of the skin tissue (“thermal sensor”, see [0075]).
Regarding claims 10,12, 21 and 23, Altshuler et al. ‘079 discloses  wherein the electrical pulse generator  provides DC pulse signals (see [0070]) but is silent regarding the DC pulse signals between +500 ma to -500 ma or  applying pulses of DC current between +1 ma to 500 ma or +100 to 500 ma. However, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the method and/or device such that  DC pulse signals between +500 ma to -500 ma  or  applying pulses of DC current between +1 to 500 ma or +100 to 500 ma, for the purpose of effectively stimulating muscle surrounding the area of treatment in order to contract bedding of muscle to aid in squeezing out fat in the cellulite and fat/adipose layers (see [0058] of Torbati), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 13, Altshuler et al. ‘079 discloses a device for treating a person's skin tissue (see abstract), comprising:
a radio frequency (RF) generator (‘energy source’, see fig. 4 and [0054]) configured to generate RF energy to heat an adipose layer (‘heating fat or adipose cells’, see [0029])  below the surface of the skin tissue (“heating by RF”, see [0070]; and “radio frequency radiation can be used on the heating phase”, see [0071]); 
an electrical pulse generator configured to provide electrical stimulation ES energy (“electrical stimulation… used in conjunction with  heating to achieve benefits greater than can be achieved by either alone”, see [0028]; “a DC or other suitable electrical stimulation source” and “electro-stimulation by AC/DC”, see [0070]); 
an applicator (“an applicator”, see [0011]; ‘applicator (handpiece)’ with handle 1, see fig. 8 and [0058]-[0059]), including one or more heads configured to be placed against  the person's skin tissue (“the applicator may also include a massager, vibrator or other mechanical stimulation device” and “pressure applied to the skin overlying the treatment region”, see [0070] and [0076]), at least one of the one or more heads is configured to deliver RF energy from the RF generator and at least one of the one or more heads is configured to deliver ES energy from the electrical pulse generator ([0028] and [0076]); 
a controller (‘control unit’ in fig. 4 and [0054]) for controlling the RF generator and the electrical pulse generator, the controller configured to control the RF generator to generate the RF energy (by means of ‘feedback loop between the applicator and the control unit’ and ‘thermal sensor’, see [0075]) so that a surface of the skin tissue is heated to a temperature less than 45°C (“Preferably, skin surface temperature during the cooling phase should be maintained within the range between 0 C and 25 C. Preferable tissue temperature on the heating phase is in the range between 25°C and 45°C”, see [0054]);
the applicator configured to be positioned against the person's skin tissue (“pressure applied to the skin overlying the treatment region”, see [0070]) and to apply the RF energy to the adipose layer below the surface of the skin tissue and the ES energy to the skin tissue	
whereby application of RF energy heats the adipose layer of the skin tissue, and heats the surface of the skin tissue to a temperature less than less than 45°C (“tissue temperature on the heating phase is in the range between 25°C and 45°C”, see [0054]); and the application of RF energy and ES energy resulting in skin tightening (“skin tightening and lifting”, see [0027]),  and new collagen production (“stimulation of tissue regeneration, including new collagen generation in skin”, see [0051]).
Altshuler et al. ‘079 teaches that the electrical pulse generator configured to provide electrical stimulation ES energy (“electro-stimulation by AC/DC”, see [0070]) but does not explicitly disclose providing EMS energy to muscles in a muscle layer located below the skin tissue, wherein application of EMS energy stimulates the muscle layer below the skin tissue. However, Torbati teaches a treatment system and method for reducing cellulite and/or fat at a region of treatment (see abstract), in which the pressure exertion apparatus includes "an electrical stimulation apparatus capable of providing electrical stimulation to muscles (or EMS energy) surrounding the area of treatment (see [0029]) wherein application of EMS energy stimulates the muscle layer below the skin tissue in order "to contract to aid in squeezing out fat in the cellulite and fat layers" (see [0059]), wherein electrical current is applied through the electrodes at frequencies ranging from 5-150 Hz which stimulates intermittent contractions of the muscles, and create a tense bedding of muscle against the cellulite and/or fat layer such that the tense bedding provides a counter wall for the pressing of the cellulite tissue and/or fat tissue being treated; wherein the trembling motion of the muscles applies periodic squeezing to the cellulite tissue and/or fat tissue (see [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify Altshuler et al. ‘079 such that the electrical pulse generator configured to provide EMS energy to muscles in a muscle layer located below the skin tissue, wherein application of EMS energy stimulates the muscle layer below the skin tissue, as taught and suggested by Torbati, for the purpose of providing contractions of the muscles, which create a tense bedding of muscle against the cellulite and/or fat layer such that the tense bedding provides a counter wall for the pressing of the cellulite tissue and/or fat tissue being treated; wherein the trembling motion of the muscles applies periodic squeezing to the cellulite tissue and/or fat tissue (see Torbati’s [0058]), thereby reducing cellulite and fat at a region by utilizing the most effective electrical intensity or amplitude for stimulating muscles surrounding the area of treatment in order to contract to aid in squeezing out fat in the cellulite and adipose layers (see Torbati’s [0059]).
Regarding claims 24 and 28, Altshuler et al. ‘079  is silent regarding the step of applying RF energy is halted when the temperature sensor measures a temperature of the surface of the skin tissue of at least 45°C and the control board is configured to halt the RF generator from providing RF energy when the temperature sensor indicates a temperature of a surface of the skin tissue of at least 45°C. However, since Altshuler et al. ‘079  already teaches that “Preferable tissue temperature on the heating phase is in the range between 25°C and 45°C” (see [0054]); and thermal sensors configured to measure the temperature of the skin tissue surface (“thermal sensor”, see [0075]) for feedback to the control unit, therefore it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify Altshuler et al. ‘079 such that the control board is configured to halt the RF generator from providing RF energy when the temperature sensor indicates a temperature of a surface of the skin tissue of at least 45°C and such that the step of applying RF energy is halted when the temperature sensor measures a temperature of the surface of the skin tissue of at least 45°C, for the purpose of safely maintaining a desired optimal temperature in order to prevent burning and damaging of the skin tissue in the target treatment area during use.
Regarding claims 26 and 30-31, Altshuler et al. ‘079 further discloses including the step of moving the handheld applicator to massage the person's skin tissue (‘massage”, see [0028], [0070]; and “mechanical (knitting, rolling, or pulling action)’, see [0076]); wherein the applicator is configured for handheld movement against the person's skin tissue to massage the skin tissue with the one or more heads (“the handpiece can be manually or mechanically scanned along the skin surface”, see [0059]; “Tensioning or pressure applied to the skin overlying the treatment region”, see [0070]); wherein positioning the applicator against the user's skin tissue includes positioning the applicator in contact with the user's skin tissue (“the applicator (handpiece) of the apparatus can be realized as a stationary implement, which is placed on the treatment area”, see [0058]). 
Regarding claims 32-33, Altshuler et al. ‘079 discloses wherein the RF energy and the EMS energy (as taught by Torbati) are applied through one or more of the same heads (“applicator”, see [0070]); wherein the at least one head configured to deliver the RF energy and the at least one head configured to deliver the EMS energy (as taught by Torbati) are the same head (“applicator”, see [0070]). 
Regarding claims 27 and 29, Altshuler et al. ‘079 does not disclose wherein the step of applying RF energy and the step of applying EMS are performed at sequential time intervals relative to each other; wherein the controller is configured to sequentially control, relative to each other, the application of RF energy from the RF generator and the application of EMS energy from the EMS generator. However, Altshuler et al. ‘079 already suggests that the combination of deep heating and  electrical stimulation may provide significantly better results than either one alone, wherein heating may also be enhanced by supplementing with electro-stimulation by AC/DC, or additional heating by RF (see [0070]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify Altshuler et al. ‘079 such that the step of applying RF energy and the step of applying EMS are performed at sequential time intervals relative to each other; wherein the controller is configured to sequentially control, relative to each other, the application of RF energy from the RF generator and the application of EMS energy from the EMS generator, for the purpose of providing enhanced combination of deep heating and  electrical stimulation in an effective manner which may provide significantly better results (see [0070]).
Claims 2, 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Altshuler et al./Torbati and further in view of Slatkine et al. (US 2008/0215039)
Regarding claims 2,11 and 22, Altshuler et al./Torbati discloses wherein the EMS delivers direct current (“a DC or other suitable electrical stimulation source”, see [0070]);  but is silent regarding the RF generator delivers AC current and applying the RF energy to heat the skin tissue with a frequency between 0.5 MHz to 2 MHz. However, Slatkine et al. teaches a RF generator delivers AC current and wherein the RF energy heats the skin tissue with a frequency between 0.5 MHz to 2 MHz  (‘a pulsed radio frequency (RF) source for directing suitable electromagnetic waves to the skin target. The frequency of the electromagnetic waves ranges from 0.2-10 MHz. The RF source is either a bipolar RF generator which generates alternating voltage applied to the skin surface’, see [0236]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify to modify the RF generator such that it delivers AC current and wherein the RF energy heats the skin tissue with a frequency between 0.5 MHz to 2 MHz , as taught and suggested by Slatkine et al., for the purpose of providing and directing suitable electromagnetic waves to the skin target (see [0236]).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-16 and 19-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-40 of copending Application No. 16/907,252 in view of Altshuler et al., Torbati and/or Slatkine et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending Application No. 16/907,252 in view of  Altshuler et al., Torbati and/or Slatkine et al. teach essentially all the claimed features (see discussion above).  This is a provisional nonstatutory double patenting rejection.
Claims 1-5, 8-16 and 19-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of copending Application No.   in view of Altshuler et al., Torbati and/or Slatkine et al.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending Application No.   in view of Altshuler et al., Torbati and/or Slatkine et al.  teach essentially all the claimed features (see discussion above).  This is a provisional nonstatutory double patenting rejection.
Claims 1-5, 8-16 and 19-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/713,821 in view of Altshuler et al., Torbati and/or Slatkine et al.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending Application No. 17/713,821    in view of Altshuler et al., Torbati and/or Slatkine et al.  teach essentially all the claimed features (see discussion above).  This is a provisional nonstatutory double patenting rejection.
Claims 1-5, 8-16 and 19-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/713,847 in view of Altshuler et al., Torbati and/or Slatkine et al.   
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending Application No. 17/713,847 in view of Altshuler et al., Torbati and/or Slatkine et al. teach essentially all the claimed features (see discussion above).  This is a provisional nonstatutory double patenting rejection.
Claims 1-5, 8-16 and 19-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/714,249 in view of Altshuler et al., Torbati and/or Slatkine et al.   
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending Application No. 17/714,249 in view of Altshuler et al., Torbati and/or Slatkine et al. teach essentially all the claimed features (see discussion above).  This is a provisional nonstatutory double patenting rejection.
Claims 1-5, 8-16 and 19-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-23 of copending Application No.  17/714,258 in view of Altshuler et al., Torbati and/or Slatkine et al.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending Application No. 17/714,258 in view of Altshuler et al., Torbati and/or Slatkine et al. teach essentially all the claimed features (see discussion above).  This is a provisional nonstatutory double patenting rejection.
Claims 1-5, 8-16 and 19-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21of copending Application No.  17/718,992 in view of Altshuler et al., Torbati and/or Slatkine et al.   
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending Application No. 17/718,992 in view of Altshuler et al., Torbati and/or Slatkine et al.  teach essentially all the claimed features (see discussion above).  This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot in view of the new ground of rejection(s) with new primary reference of Altshuler et al. (as discussed above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG D THANH/Primary Examiner, Art Unit 3785